DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20150237768 A1) in view of Rajauria (US 20170244226 A1).
As to claim 1, Endo discloses: A facility for maintaining electronic equipment at a cool temperature (Modular Data Center, Fig. 1), the facility comprising: 
a plurality of cabinets (plurality of racks 4 housing servers 6; par. 0030; alternatively, the individual servers 6 themselves may be considered to be a cabinet, since they hold internal 
air flow within the facility being directed to pass into at least one cold aisle 8, to the front 6a (alternatively 6b) of the electronic equipment, and into the hot air exhaust area 9; 
a security perimeter 2 surrounding the plurality of cabinets, the perimeter comprising: 
an interior wall formed from first panels 2x, 2z, the first panels being configured to allow air to flow therethrough (see A and E, at 2a, 2b). 
Endo does not explicitly disclose:
a second wall formed from second panels, the second panels being configured to allow air to flow therethrough, the second panels being aligned with the first panels to prevent a view of the cabinet array from outside the perimeter.
However, Rajauria suggests providing a multi-panel wall for a vent (Fig. 4):
an interior wall formed from first panel 130, the first panel being configured to allow air to flow therethrough 134; and 
a second wall formed from second panel 132, the second panels being configured to allow air to flow therethrough 136, the second panels being aligned with the first panels to prevent a view of the internal components from outside the perimeter (non-direct line-of-sight; par. 0027);
in order to facilitate airflow without introducing intentional openings, as well as prevent travel of electrical arcs (par. 0027).

a security perimeter surrounding the plurality of cabinets, the perimeter comprising: 
an interior wall formed from first panels, the first panels being configured to allow air to flow therethrough; and 
a second wall formed from second panels, the second panels being configured to allow air to flow therethrough, the second panels being aligned with the first panels to prevent a view of the cabinet array from outside the perimeter;
in order to facilitate airflow without introducing intentional openings in the security perimeter, as well as prevent travel of electrical arcs, and/or entry of external objects including water, dust.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Endo in view of Rajauria above discloses: wherein the first panels 130 (Rajauria) comprise first apertures 134 to allow air to flow therethrough.
As to claim 3, the obvious modification of Endo in view of Rajauria above discloses:


    PNG
    media_image1.png
    1143
    1090
    media_image1.png
    Greyscale

Annotated Fig. 4 of Rajauria
As to claim 4, the obvious modification of Endo in view of Rajauria above discloses: wherein the at least one first hole array has a rectangular shape (see annotated Fig. above).
As to claim 5, the obvious modification of Endo in view of Rajauria above discloses: wherein the rectangular shape extends horizontally (see annotated Fig. above).
As to claim 6, the obvious modification of Endo in view of Rajauria above discloses: wherein the second panels 132 (Rajauria) comprise second apertures 136 to allow air to flow therethrough, and the second apertures are formed in at least one second hole array on the second panels (see annotated Fig. above).
As to claim 7, the obvious modification of Endo in view of Rajauria above discloses: wherein the second panels are aligned with the first panels so that the at least one second hole 
As to claim 8, Endo discloses: A perimeter 2 (Fig. 1) for a cabinet cluster (cluster of three individual racks 4; par. 0030; alternatively, the individual servers 6 themselves may be considered to be a cabinet, since they hold internal electronic components; par. 0032; and each rack 4 may be considered to be a cluster of the cabinets 6) disposed (directly for 4, indirectly for 6) on a floor (see Fig. 1) storing electronic devices (CPU, GPU within servers 6; par. 0032), the perimeter comprising: 
an interior wall formed from first panels 2x, 2z, the first panels having one or more first panel apertures 2a, 2b configured to allow air to flow therethrough (see A, E at 2a, 2b).
Endo does not explicitly disclose:
a second wall formed from second panels, the second panels having one or more second panel apertures to allow air to flow therethrough, the second panel apertures not aligned with the first panel apertures to prevent a view of the cabinet cluster from outside the perimeter.
However, Rajauria suggests providing a multi-panel wall for a vent (Fig. 4):
an interior wall formed from first panel 130, the first panel having one or more first panel apertures 134 configured to allow air to flow therethrough 134; and 
a second wall formed from second panel 132, the second panel having one or more second panel apertures 136 to allow air to flow therethrough, the second panel apertures not aligned with the first panel apertures to prevent a view of the internal components from outside the perimeter (non-direct line-of-sight; par. 0027);
in order to facilitate airflow without introducing intentional openings, as well as prevent travel of electrical arcs (par. 0027).

the perimeter comprising: 
an interior wall formed from first panels, the first panels having one or more first panel apertures configured to allow air to flow therethrough; and 
a second wall formed from second panels, the second panels having one or more second panel apertures to allow air to flow therethrough, the second panel apertures not aligned with the first panel apertures to prevent a view of the cabinet cluster from outside the perimeter;
in order to facilitate airflow without introducing intentional openings in the security perimeter, as well as prevent travel of electrical arcs, and/or entry of external objects including water, dust.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 9, the obvious modification of Endo in view of Rajauria above discloses:  wherein the first panels and the second panels are formed from sheet metal (metal, par. 0023; sheet shape, see Fig. 3; Rajauria).
As to claim 10, the obvious modification of Endo in view of Rajauria above discloses: wherein the first panel apertures are formed in at least one first hole array on the first panels and 
As to claim 11, the obvious modification of Endo in view of Rajauria above discloses:
wherein the at least one first hole array has a rectangular shape (see annotated Fig. above).
As to claim 12, the obvious modification of Endo in view of Rajauria above discloses:
wherein the rectangular shape extends horizontally (see annotated Fig. above).
As to claim 13, the obvious modification of Endo in view of Rajauria above discloses: wherein the first panels and second panels extend from a floor to a ceiling (as 2x and 2z do in Fig. 1 of Endo).
As to claim 14, the obvious modification of Endo in view of Rajauria above discloses: wherein the second panels are aligned with the first panels so that the at least one second hole array does not horizontally overlap with the at least one first hole array, preventing a view of the cabinet cluster from outside the perimeter (see annotated Fig. above).
As to claim 15, the obvious modification of Endo in view of Rajauria above discloses: wherein the perimeter is rectangular shaped and generally parallel to the cabinet cluster (see Fig. 1, Endo).

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. 
Applicant has suggested that the individual servers 6 of Endo are inconsistent with a cabinet “disposed on a floor of the facility” (Remarks, p. 5-6).
each of the cabinets to be disposed in direct contact on/with a floor of the facility. In the current/previous rejection, each of the plurality of cabinets 6 are clearly disposed at least indirectly on a floor of the facility via the rack 4 (see Fig. 1). Examiner also notes that par. 0032 of Endo clearly states:
“[0032] After the cooling wind B is taken into each electronic device 6, the cooling wind B is warmed by heat-generating components such as a CPU (central processing unit) and a GPU (graphical processing unit) included in each electronic device 6, and is then discharged as an exhaust flow E from an exhaust face 6b.”;
which suggests that the server forms a cabinet that the cooling wind B flows into and out of to contact the electronic components (CPU, GPU) housed within.
Further, Applicant has ignored the previously provided alternative interpretation, wherein the individual racks 4 of Endo are considered to be the cabinets. The individual racks 4 of Endo are each clearly disposed directly on a floor of the facility, and thus the rejection based upon this interpretation still applies.
Examiner has clarified the rejection to provide the interpretation based on the racks 4 of Endo corresponding to the claimed cabinets first, since it is considered to be the interpretation closest to the Applicant’s invention.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB R CRUM/Examiner, Art Unit 2835